Citation Nr: 1747781	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-36 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1972 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the VA Regional Office (RO) in Seattle, Washington.  

In December 2014, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

In September 2015, the Board dismissed the withdrawn claims of service connection for shingles, eye burns, and broken teeth; denied service connection for respiratory and headache disorders; and remanded the issues of service connection for psychiatric, heart, skin, and right knee disorders.  The Veteran thereafter appealed the Board's decision insofar as it denied service connection for a headache disorder to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in May 2016, the Court granted a Joint Motion for Partial Remand (JMPR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision as to the issue of service connection for a headache disorder and remand the case for readjudication in accordance with the JMPR. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  Regarding all issues, since the most recent Supplemental Statement of the Case (SSOC) issued in January 2016, additional evidence has been submitted.  The Veteran has not waived AOJ review of this evidence.  See August 2017 Informal Hearing Presentation.  Therefore, a remand is necessary for consideration of all evidence received since the January 2016 SSOC. 

Additionally, as regards the issue of service connection for a headache disorder, the Board denied this claim on the basis of no current diagnosis of a migraine headache disorder.  As discussed in the JMPR, the Board failed to consider the Veteran's assertion that he no longer experienced migraine headaches not because the condition no longer existed, but because it was controlled by medication.  In light of the Veteran's assertion that he currently has a disability treated by medication, the Board concludes that a new VA examination would be beneficial to determine if he has a current headache disorder.  

Furthermore, an additional VA examination regarding the Veteran's skin and addendum opinion regarding his right knee are necessary.  The Board remanded both issues, in part, to provide the Veteran with VA examinations.  The Veteran was afforded examinations in December 2015.  Regarding his skin, no diagnosis was rendered; the examiner remarked that a review of records showed that no skin conditions were specifically documented.  The examiner noted a November 2010 dermatology consult.  The Board observes that this consult shows a diagnosis of seborrheic keratosis.  In light of the Veteran's treatment records documenting a skin disorder, the Board is confused as to why the examiner opined that the Veteran did not have a documented skin condition; therefore, a new examination would be beneficial.  As for his right knee, the December 2015 examiner provided a negative nexus opinion.  The examiner was requested to opine as to whether a right knee disorder was caused or aggravated by the service-connected left knee disability.  The examiner's opinion did not address service connection on a secondary basis.  As such, the opinion is not adequate and an addendum is necessary.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Portland VA Medical Center and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran appropriate VA examination(s) to determine the nature, extent, and etiology of any diagnosed headache and skin disorders.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner(s) for review in connection with the examination(s).  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (a probability of approximately 50 percent or greater) that any diagnosed headache and skin disorders had their onset in service or are related to the Veteran's military service.  A complete rationale should be given for all opinions and conclusions expressed.  

For the Veteran's headaches, the examiner should consider the Veteran's assertions that he no longer experiences migraine headaches because he takes medication as opposed to not having a current disability.

For the Veteran's skin, the examiner should consider the diagnosis of seborrheic keratosis in November 2010.  

3.  Obtain an addendum medical opinion from the December 2015 VA examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the etiology of any diagnosed right knee disorder.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed right knee disorder was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected left knee disability [If any right knee disorder is found to have been aggravated by the Veteran's service-connected left knee disability, the examiner should quantify the approximate degree of aggravation.]  A complete rationale should be given for all opinions and conclusions expressed.  
4.  Then, after ensuring that the requested examination(s) and opinion comply with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative must be provided an SSOC, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

